Citation Nr: 0921423	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  03-18 633A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for vertigo, to include 
as secondary to service connected disabilities.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney At 
Law


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel




INTRODUCTION

The Veteran served on active duty from August 1967 to June 
1968.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from December 2001 and December 2002 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.  In November 2005 the Board 
remanded the issue of entitlement to service connection for 
vertigo for further development.  The requested development 
has been completed and the case has been returned to the 
Board for further appellate action.  

In the November 2005 decision, the Board also denied an 
increased initial disability rating for the Veteran's 
service-connected PTSD.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which in a February 2008 memorandum decision, 
vacated the Board's November 2005 decision that denied an 
increased initial disability rating for PTSD, and remanded 
the case for readjudication consistent with the Court's 
decision.  

The issue of entitlement to service connection for vertigo is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The Veteran has been shown to have total occupational and 
social impairment due to his PTSD.





CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for a 100 percent disability rating for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321(b)(1), 4.1-4.7, 4.21, 4.130, Diagnostic Code 
9411 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a Veterans Claims Assistance Act of 2000 (VCAA) notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for Department of Veterans Affairs (VA) benefits.  The 
notice must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  (The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  

During the pendency of the Veteran's appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The Veteran and his representative contend that his service-
connected PTSD is more severe than the current disability 
rating reflects.  Because the claim for an increased initial 
disability rating on appeal is being granted, there is no 
need to review whether VA's statutory duties to notify and 
assist are fully satisfied as any error would be non- 
prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

Where a veteran appeals the initial rating assigned for a 
disability when a claim for service connection for that 
disability has been granted, evidence contemporaneous with 
the claim for service connection and with the rating decision 
granting service connection would be most probative of the 
degree of disability existing at the time that the initial 
rating was assigned and should be the evidence "used to 
decide whether an [initial] rating on appeal was 
erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence obtained during the appeal period 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.

The Veteran's service-connected PTSD is currently rated as 50 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under this code, a 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
granted for total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  

Reviewing the record and resolving reasonable doubt in the 
Veteran's favor, the Board finds that the evidence supports a 
100 percent disability rating for PTSD during the pendency of 
his appeal.  The Veteran does not meet all of the criteria 
set forth under Diagnostic Codes 9411; however, it is not 
necessary that all of the particular symptoms described in 
the rating criteria for a particular degree of disability be 
present.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The October 2001 and March 2004 VA examiners, as well as the 
July 2003 private examiner, all note the Veteran's report of 
re-experiencing his Vietnam experiences, flashbacks, 
nightmares and intrusive thoughts.  He reported middle and 
terminal sleep disturbance, as well as feelings of 
irritability and guilt and his feeling detached or estranged 
from other people, including his family.  Although married to 
his second wife, the Veteran reported not feeling emotionally 
close to her during the July 2003 examination and reported 
that he had recently "shoved" her at the March 2004 
examination.  The Veteran repeatedly reported extreme social 
isolation, staying at his farm and tending to his horses and 
cattle.  The July 2003 private examiner diagnosed the Veteran 
with chronic and severe PTSD and opined that his life had 
been profoundly affected and changed by his Vietnam 
experiences.  Although the March 2004 VA examiner noted that 
it was difficult to assess the Veteran's unemployability 
because he had never availed himself of psychiatric 
treatment, he nonetheless opined that "the Veteran's current 
level of functioning appeared to be markedly impaired in 
several important spheres including his symptomatic 
functioning, interpersonal functioning and even his 
volunteer/occupational functioning."  Finally, in an October 
2008 progress note, the Veteran's treating VA psychiatrist, 
after noting his severe PTSD symptoms of social isolation, 
sleep disturbance, anger issues, paranoia, nightmares and 
irritability, opined that he was functioning marginally and 
that his PTSD symptoms were severely impairing his social and 
occupational functioning.  The psychiatrist further opined 
that his PTSD symptoms alone would make him unemployable.  

Moreover, the July 2003 private examiner and the March 2004 
VA examiner indicated that the Veteran's Global Assessment of 
Functioning (GAF) scores were 35 and 42 respectively.  A GAF 
score ranging 41 to 50 is contemplated for serious symptoms 
(e.g. suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning.  GAF scores in the 31 to 
40 range indicate some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).  Although the 
majority of VA treatment records show GAF scores ranging from 
50 to 55 (indicative of moderate impairment) and the October 
2001 VA examination report shows a GAF of 55, the March 2004 
VA examiner opined that the October 2001 examination was 
conducted primarily to determine whether the Veteran had a 
PTSD diagnosis and not to assess his current level of 
functioning.  

As noted previously, it is not necessary that all of the 
particular symptoms described in the rating criteria for a 
particular degree of disability be present, and it is evident 
from the medical evidence that the level of impairment more 
nearly approximates a 100 percent evaluation.  Mauerhan, 16 
Vet. App. at 442.  Accordingly, the Board finds that the 
present severity of the disability at issue is more 
appropriately reflected by a 100 percent evaluation.  The 
benefit of the doubt is resolved in the Veteran's favor.  See 
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.97, Diagnostic Code 
9411.

Finally, in reaching this decision, the potential application 
of various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the Veteran's service-connected PTSD has 
caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disability.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the Veteran's service-connected PTSD under the provisions of 
38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995); Thun v. Peake, 22 Vet. App. 111 (2008).




ORDER

Entitlement to an initial disability rating of 100 percent 
for PTSD, is granted, subject to the rules and regulations 
governing the payment of VA monetary benefits.


REMAND

The Board's November 2005 remand noted a June 2001 VA audio 
examiner's statement that a medical physician's evaluation 
was required to determine if the Veteran's dizziness was due 
to specific events in the military.  The Board directed that 
the Veteran be afforded a VA examination to determine the 
etiology of any currently diagnosed vertigo and whether such 
disability is etiologically related to his service or is 
secondary to his service-connected bilateral hearing loss and 
tinnitus.  Although an October 2008 VA examination report, 
conducted by an audiologist, does offer an opinion regarding 
the Veteran's currently diagnosed vertigo, the examiner, 
while indicating that the claims file was reviewed, does not 
address relevant neurological progress notes of record 
indicating the Veteran's vertigo may be a result of his 
service.  Moreover, page 6 of the October 2008 VA examination 
report is not of record.  VA is required to provide a medical 
examination when the record of the claim does not contain 
sufficient medical evidence for VA to adjudicate the claim.  
See 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2008).  In light of the foregoing, the Board 
finds that the Veteran should be afforded a VA neurological 
examination to address the etiology of the Veteran's current 
vertigo.  

Accordingly, the case is REMANDED for the following action:

1.  VA should obtain a complete and legible 
copy of the October 2008 VA audiological 
examination report and associate the copy 
of the report with the Veteran's claims 
files.

2.  The RO should arrange for the Veteran 
to undergo a VA neurological examination 
by a physician with appropriate expertise 
to determine the nature, extent and 
etiology of the Veteran's vertigo, if 
found to be present.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.  Based 
on the medical findings and a review of 
the claims files, the examiner should 
indicate whether it is at least as likely 
as not that the Veteran's vertigo is 
causally related to or aggravated by his 
service-connected bilateral hearing loss 
and/or tinnitus.  The term "at least as 
likely as not" does not mean within the 
realm of medical possibility, but rather 
that the medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.  A complete rationale must be 
given for any opinion expressed, and the 
foundation for all conclusions should be 
clearly set forth.  If the examiner is 
unable to give an opinion without 
resorting to speculation, the report 
should so state.  The Veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
this claim.

3.  Thereafter, the RO should readjudicate 
the issue of service connection for 
vertigo.  If the issue on appeal remains 
denied, a supplemental statement of the 
case should be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


